Name: Decision of the EEA Joint Committee No 78/1999 of 25 June 1999 amending Annex II (Technical regulations, standards, testing and certification) of the EEA Agreement
 Type: Decision
 Subject Matter: health;  agricultural policy;  deterioration of the environment; NA;  animal product
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(03)Decision of the EEA Joint Committee No 78/1999 of 25 June 1999 amending Annex II (Technical regulations, standards, testing and certification) of the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0031 - 0032Decision of the EEA Joint CommitteeNo 78/1999of 25 June 1999amending Annex II (Technical regulations, standards, testing and certification) of the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 75/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Regulation (EC) No 3059/94 of 15 December 1994 amending Annexes I, II, and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(2), is to be incorporated into the Agreement.(3) Commission Regulation (EC) No 1568/98 of 17 July 1998 amending Annexes I, II, III and IV of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(3), is to be incorporated into the Agreement.(4) Commission Regulation (EC) No 1569/98 of 17 July 1998 amending Annexes II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(4), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indents shall be added in point 14 (Council Regulation (EEC) No 2377/90) in Chapter XIII of Annex II to the Agreement: "- 394 R 3059: Commission Regulation (EC) No 3059/94 of 15 December 1994 (OJ L 323, 16.12.1994, p. 15).- 398 R 1568: Commission Regulation (EC) No 1568/98 of 17 July 1998 (OJ L 205, 22.7.1998, p. 1), as corrected by OJ L 271, 8.10.1998, p. 42.- 398 R 1569: Commission Regulation (EC) No 1569/98 of 17 July 1998 (OJ L 205, 22.7.1998, p. 7)."Article 2The texts of Regulations (EC) No 3059/94, (EC) No 1568/98 and (EC) No 1569/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 284, 9.11.2000.(2) OJ L 323, 16.12.1994, p. 15.(3) OJ L 205, 22.7.1998, p. 1.(4) OJ L 205, 22.7.1998, p. 7.